UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: VANGUARD HORIZON FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2011 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (15.4%) Limited Brands Inc. 794,350 32,052 Williams-Sonoma Inc. 725,071 27,915 * Tempur-Pedic International Inc. 440,449 23,137 Dillard's Inc. Class A 503,220 22,585 * Dollar Tree Inc. 263,820 21,926 Polaris Industries Inc. 365,082 20,437 * Domino's Pizza Inc. 582,420 19,773 * Fossil Inc. 244,800 19,427 * TRW Automotive Holdings Corp. 509,708 16,617 Advance Auto Parts Inc. 227,300 15,827 Virgin Media Inc. 631,300 13,497 ^ Garmin Ltd. 338,500 13,476 Sotheby's 446,220 12,731 *,^ Coinstar Inc. 260,390 11,884 Wyndham Worldwide Corp. 311,500 11,784 * Ulta Salon Cosmetics & Fragrance Inc. 172,700 11,212 Brinker International Inc. 404,250 10,818 * Panera Bread Co. Class A 76,462 10,816 ^ Buckle Inc. 263,400 10,765 * Sirius XM Radio Inc. 5,826,300 10,604 Signet Jewelers Ltd. 234,000 10,287 * Iconix Brand Group Inc. 520,300 8,476 Weight Watchers International Inc. 137,720 7,576 *,^ ITT Educational Services Inc. 128,700 7,322 * Crocs Inc. 491,000 7,252 * Tenneco Inc. 240,795 7,171 Bob Evans Farms Inc. 206,751 6,934 * Goodyear Tire & Rubber Co. 484,700 6,868 Ameristar Casinos Inc. 367,800 6,359 Sinclair Broadcast Group Inc. Class A 502,640 5,695 * Cheesecake Factory Inc. 185,500 5,444 Finish Line Inc. Class A 264,300 5,097 * Helen of Troy Ltd. 152,500 4,682 * AMC Networks Inc. Class A 119,425 4,488 PetSmart Inc. 68,200 3,498 Ross Stores Inc. 69,524 3,304 Regal Entertainment Group Class A 257,500 3,075 Sturm Ruger & Co. Inc. 91,600 3,065 Foot Locker Inc. 125,000 2,980 Interpublic Group of Cos. Inc. 250,000 2,433 * Vitamin Shoppe Inc. 54,800 2,185 * Pier 1 Imports Inc. 125,900 1,754 Blyth Inc. 26,700 1,517 Service Corp. International 128,200 1,365 Standard Motor Products Inc. 67,400 1,351 Expedia Inc. 43,650 1,267 * Red Robin Gourmet Burgers Inc. 43,300 1,199 * Quiksilver Inc. 323,400 1,167 * American Public Education Inc. 26,200 1,134 * TripAdvisor Inc. 43,650 1,100 * Charter Communications Inc. Class A 18,500 1,053 * Journal Communications Inc. Class A 215,261 947 * BorgWarner Inc. 13,900 886 * AFC Enterprises Inc. 60,045 883 * Biglari Holdings Inc. 2,390 880 Cato Corp. Class A 36,294 878 Harman International Industries Inc. 22,932 872 DSW Inc. Class A 13,900 615 Consumer Staples (5.1%) Dr Pepper Snapple Group Inc. 772,908 30,514 Coca-Cola Enterprises Inc. 1,039,280 26,793 Herbalife Ltd. 516,278 26,676 Whole Foods Market Inc. 251,000 17,464 * Constellation Brands Inc. Class A 638,900 13,206 B&G Foods Inc. Class A 471,620 11,352 Lancaster Colony Corp. 108,519 7,525 * Boston Beer Co. Inc. Class A 62,000 6,731 * Hansen Natural Corp. 47,000 4,331 Church & Dwight Co. Inc. 60,200 2,755 * Ralcorp Holdings Inc. 27,600 2,360 * Smithfield Foods Inc. 69,360 1,684 SUPERVALU Inc. 204,100 1,657 Ruddick Corp. 33,050 1,409 Cal-Maine Foods Inc. 26,000 951 Nu Skin Enterprises Inc. Class A 15,000 728 * Central Garden and Pet Co. Class A 71,412 594 Energy (7.6%) Helmerich & Payne Inc. 486,892 28,415 Pioneer Natural Resources Co. 299,300 26,781 * CVR Energy Inc. 1,324,700 24,812 * Tesoro Corp. 1,055,000 24,645 Core Laboratories NV 192,000 21,878 * Western Refining Inc. 1,035,300 13,759 * Rosetta Resources Inc. 311,645 13,557 * Whiting Petroleum Corp. 269,100 12,564 * Superior Energy Services Inc. 351,700 10,002 * Stone Energy Corp. 323,212 8,526 Range Resources Corp. 120,700 7,476 * SEACOR Holdings Inc. 70,600 6,281 HollyFrontier Corp. 219,200 5,129 W&T Offshore Inc. 158,250 3,357 * Kinder Morgan Management LLC 39,787 3,124 * Cloud Peak Energy Inc. 151,300 2,923 Crosstex Energy Inc. 172,475 2,180 * Denbury Resources Inc. 129,800 1,960 * Complete Production Services Inc. 51,060 1,714 * Contango Oil & Gas Co. 29,000 1,687 RPC Inc. 87,040 1,589 * Energy Partners Ltd. 101,600 1,483 Alon USA Energy Inc. 157,800 1,374 * OYO Geospace Corp. 17,250 1,334 Delek US Holdings Inc. 105,300 1,202 * Warren Resources Inc. 325,000 1,060 * Swift Energy Co. 34,300 1,019 Cabot Oil & Gas Corp. 10,700 812 Berry Petroleum Co. Class A 18,800 790 * Petroquest Energy Inc. 110,000 726 Financials (18.6%) Torchmark Corp. 666,895 28,937 * Arch Capital Group Ltd. 771,726 28,731 Unum Group 1,293,585 27,256 * World Acceptance Corp. 359,583 26,429 Discover Financial Services 908,725 21,809 American Financial Group Inc. 539,689 19,909 KeyCorp 2,161,630 16,623 Commerce Bancshares Inc. 380,730 14,513 Rayonier Inc. 323,846 14,453 Bank of the Ozarks Inc. 483,720 14,333 Camden Property Trust 218,400 13,593 Kimco Realty Corp. 828,000 13,447 Digital Realty Trust Inc. 201,200 13,414 Post Properties Inc. 271,600 11,874 Northwest Bancshares Inc. 948,000 11,793 CBL & Associates Properties Inc. 732,574 11,501 Extra Space Storage Inc. 458,440 11,108 Taubman Centers Inc. 178,750 11,100 * NASDAQ OMX Group Inc. 434,800 10,657 Sun Communities Inc. 286,243 10,456 Hospitality Properties Trust 445,200 10,231 Validus Holdings Ltd. 321,500 10,127 Nelnet Inc. Class A 407,312 9,967 Lexington Realty Trust 1,325,400 9,927 Cash America International Inc. 207,300 9,666 Douglas Emmett Inc. 525,300 9,581 * Credit Acceptance Corp. 102,779 8,457 UMB Financial Corp. 222,588 8,291 Brandywine Realty Trust 839,632 7,977 ProAssurance Corp. 99,800 7,966 * First Industrial Realty Trust Inc. 687,825 7,036 * Strategic Hotels & Resorts Inc. 1,279,200 6,869 Colonial Properties Trust 313,160 6,533 Moody's Corp. 186,200 6,271 * Forest City Enterprises Inc. Class A 527,605 6,236 BOK Financial Corp. 105,421 5,791 Entertainment Properties Trust 129,900 5,678 Allied World Assurance Co. Holdings AG 83,800 5,274 * Ezcorp Inc. Class A 196,709 5,187 International Bancshares Corp. 238,425 4,372 City Holding Co. 125,905 4,267 Ashford Hospitality Trust Inc. 520,090 4,161 People's United Financial Inc. 312,600 4,017 Provident Financial Services Inc. 293,425 3,929 Liberty Property Trust 123,500 3,814 * CBRE Group Inc. Class A 243,500 3,706 Omega Healthcare Investors Inc. 180,500 3,493 Erie Indemnity Co. Class A 42,100 3,291 Amtrust Financial Services Inc. 130,400 3,097 Fulton Financial Corp. 306,600 3,008 Highwoods Properties Inc. 96,046 2,850 ^ First Financial Bankshares Inc. 85,032 2,843 Cathay General Bancorp 185,510 2,770 * Signature Bank 38,500 2,310 CubeSmart 200,900 2,138 Republic Bancorp Inc. Class A 92,511 2,119 * American Capital Ltd. 288,089 1,939 Prosperity Bancshares Inc. 47,900 1,933 CapitalSource Inc. 288,100 1,930 Assurant Inc. 45,200 1,856 * Altisource Portfolio Solutions SA 34,200 1,716 First Citizens BancShares Inc. Class A 9,300 1,627 * Texas Capital Bancshares Inc. 48,400 1,482 * iStar Financial Inc. 279,055 1,476 Ramco-Gershenson Properties Trust 148,300 1,458 Bancfirst Corp. 38,783 1,456 American Capital Agency Corp. 51,300 1,441 RLI Corp. 18,300 1,333 Oritani Financial Corp. 94,900 1,212 Apartment Investment & Management Co. 51,300 1,175 Southside Bancshares Inc. 53,966 1,169 Dime Community Bancshares Inc. 77,798 980 * Investors Bancorp Inc. 71,400 962 Montpelier Re Holdings Ltd. 52,700 935 NBT Bancorp Inc. 41,330 915 Camden National Corp. 25,345 826 Medical Properties Trust Inc. 81,300 802 AvalonBay Communities Inc. 5,000 653 Potlatch Corp. 20,400 635 Valley National Bancorp 51,100 632 MFA Financial Inc. 92,300 620 Tompkins Financial Corp. 16,020 617 Health Care (11.1%) Humana Inc. 421,000 36,884 AmerisourceBergen Corp. Class A 841,604 31,299 * Watson Pharmaceuticals Inc. 468,000 28,239 Perrigo Co. 282,650 27,502 * WellCare Health Plans Inc. 459,600 24,129 Cooper Cos. Inc. 323,015 22,779 * Mylan Inc. 896,800 19,245 Medicis Pharmaceutical Corp. Class A 409,700 13,623 * Coventry Health Care Inc. 365,400 11,097 * Waters Corp. 133,300 9,871 * Magellan Health Services Inc. 188,600 9,330 * Health Net Inc. 303,900 9,245 * Salix Pharmaceuticals Ltd. 183,305 8,771 * Medicines Co. 400,975 7,474 STERIS Corp. 228,543 6,815 * Charles River Laboratories International Inc. 234,900 6,420 * Alexion Pharmaceuticals Inc. 84,400 6,035 Invacare Corp. 360,354 5,510 * LifePoint Hospitals Inc. 143,135 5,317 * Akorn Inc. 447,367 4,975 * Viropharma Inc. 160,600 4,399 * Par Pharmaceutical Cos. Inc. 109,221 3,575 * Cepheid Inc. 103,620 3,566 * Thoratec Corp. 83,400 2,799 * Arthrocare Corp. 85,200 2,699 * Health Management Associates Inc. Class A 361,348 2,663 * Centene Corp. 60,300 2,387 * Spectrum Pharmaceuticals Inc. 133,900 1,959 * AVEO Pharmaceuticals Inc. 112,200 1,930 * Vertex Pharmaceuticals Inc. 55,500 1,843 Universal American Corp. 130,700 1,661 Ensign Group Inc. 67,000 1,641 * Mettler-Toledo International Inc. 10,291 1,520 * Skilled Healthcare Group Inc. 274,100 1,497 * Idenix Pharmaceuticals Inc. 173,300 1,290 PDL BioPharma Inc. 185,400 1,149 * Greatbatch Inc. 47,400 1,048 * Genomic Health Inc. 38,408 975 Chemed Corp. 18,200 932 Omnicare Inc. 26,400 909 * Nabi Biopharmaceuticals 444,167 835 * Bio-Rad Laboratories Inc. Class A 8,200 788 Computer Programs & Systems Inc. 15,100 772 * Jazz Pharmaceuticals Inc. 19,200 742 * RTI Biologics Inc. 166,700 740 Industrials (13.1%) Textron Inc. 1,491,500 27,578 * United Rentals Inc. 899,462 26,579 Pitney Bowes Inc. 1,228,650 22,779 Gardner Denver Inc. 285,852 22,028 KBR Inc. 786,200 21,911 Iron Mountain Inc. 520,000 16,016 Towers Watson & Co. Class A 265,100 15,887 Triumph Group Inc. 236,866 13,845 * Avis Budget Group Inc. 1,254,200 13,445 * BE Aerospace Inc. 311,250 12,048 * Delta Air Lines Inc. 1,382,200 11,182 * Sauer-Danfoss Inc. 279,323 10,114 * Alaska Air Group Inc. 133,395 10,017 * MasTec Inc. 534,485 9,284 WW Grainger Inc. 49,400 9,247 Toro Co. 148,200 8,990 HEICO Corp. 125,700 7,351 Cubic Corp. 148,520 6,474 Applied Industrial Technologies Inc. 179,200 6,302 * EnerSys 242,357 6,294 * Polypore International Inc. 139,000 6,115 * Sensata Technologies Holding NV 230,700 6,063 * Moog Inc. Class A 116,500 5,118 * Consolidated Graphics Inc. 102,073 4,928 AO Smith Corp. 108,500 4,353 * Verisk Analytics Inc. Class A 106,600 4,278 * Generac Holdings Inc. 145,300 4,073 Amerco Inc. 45,740 4,043 Macquarie Infrastructure Co. LLC 141,900 3,966 Werner Enterprises Inc. 154,737 3,729 * Trimas Corp. 207,600 3,726 Cintas Corp. 103,100 3,589 NACCO Industries Inc. Class A 39,000 3,480 Belden Inc. 99,300 3,305 * Corrections Corp. of America 161,300 3,286 * AGCO Corp. 72,950 3,135 * IHS Inc. Class A 35,100 3,024 Barnes Group Inc. 110,100 2,654 Crane Co. 55,400 2,588 * Armstrong World Industries Inc. 58,800 2,580 * Ceradyne Inc. 95,300 2,552 * Hertz Global Holdings Inc. 214,580 2,515 * KAR Auction Services Inc. 178,000 2,403 * Nielsen Holdings NV 79,700 2,366 * WABCO Holdings Inc. 48,175 2,091 * General Cable Corp. 83,500 2,088 Knoll Inc. 134,050 1,991 Standex International Corp. 57,750 1,973 Deluxe Corp. 86,113 1,960 Steelcase Inc. Class A 255,700 1,908 Hubbell Inc. Class B 27,000 1,805 * Thomas & Betts Corp. 32,800 1,791 Aircastle Ltd. 109,600 1,394 * RSC Holdings Inc. 73,500 1,360 * Dollar Thrifty Automotive Group Inc. 18,540 1,303 United Stationers Inc. 39,922 1,300 * Blount International Inc. 84,082 1,221 * WESCO International Inc. 22,000 1,166 Actuant Corp. Class A 49,100 1,114 ITT Corp. 56,500 1,092 *,^ Colfax Corp. 36,900 1,051 * Huron Consulting Group Inc. 26,100 1,011 * Huntington Ingalls Industries Inc. 29,100 910 G&K Services Inc. Class A 31,100 905 JB Hunt Transport Services Inc. 20,000 901 * ICF International Inc. 35,000 867 Donaldson Co. Inc. 12,200 831 Franklin Electric Co. Inc. 17,600 767 * Orbital Sciences Corp. 45,300 658 * Owens Corning 21,200 609 * Taser International Inc. 110,400 565 Information Technology (15.4%) KLA-Tencor Corp. 663,475 32,013 * Alliance Data Systems Corp. 273,700 28,421 * Electronic Arts Inc. 1,298,500 26,749 * Anixter International Inc. 426,608 25,443 * Western Digital Corp. 814,300 25,203 * Gartner Inc. 706,269 24,557 * VeriFone Systems Inc. 566,850 20,134 * CACI International Inc. Class A 349,000 19,516 * Avnet Inc. 456,000 14,177 Lexmark International Inc. Class A 353,806 11,700 * Vishay Intertechnology Inc. 1,289,070 11,589 * JDS Uniphase Corp. 1,040,693 10,865 Cypress Semiconductor Corp. 641,900 10,842 * Fiserv Inc. 183,800 10,796 * MICROS Systems Inc. 226,100 10,532 IAC/InterActiveCorp 237,600 10,122 * FEI Co. 240,900 9,824 * LSI Corp. 1,611,400 9,588 * Tech Data Corp. 182,700 9,027 OPNET 236,574 8,675 * Cadence Design Systems Inc. 804,100 8,363 * Freescale Semiconductor Holdings I Ltd. 658,150 8,326 Avago Technologies Ltd. 285,600 8,242 * Cardtronics Inc. 283,896 7,682 Seagate Technology plc 376,900 6,181 * Informatica Corp. 160,900 5,942 * Fairchild Semiconductor International Inc. Class A 485,290 5,843 * Silicon Graphics International Corp. 500,588 5,737 * Advanced Micro Devices Inc. 1,044,535 5,640 * Lattice Semiconductor Corp. 855,850 5,084 * Kulicke & Soffa Industries Inc. 521,200 4,821 DST Systems Inc. 103,230 4,699 * ANSYS Inc. 73,500 4,210 Plantronics Inc. 110,900 3,952 * SYNNEX Corp. 113,274 3,450 * Aspen Technology Inc. 195,500 3,392 * Manhattan Associates Inc. 79,200 3,206 Diebold Inc. 105,800 3,181 MAXIMUS Inc. 74,940 3,099 * Insight Enterprises Inc. 198,800 3,040 * Ultratech Inc. 115,400 2,835 * Netgear Inc. 81,106 2,723 * Teradyne Inc. 186,917 2,548 * Novellus Systems Inc. 58,600 2,420 * Mentor Graphics Corp. 150,000 2,034 Jabil Circuit Inc. 90,400 1,777 * Electronics for Imaging Inc. 122,300 1,743 NIC Inc. 115,750 1,541 * CommVault Systems Inc. 33,900 1,448 * Teradata Corp. 28,287 1,372 * Anadigics Inc. 620,900 1,360 * Formfactor Inc. 267,200 1,352 * Ciena Corp. 100,600 1,217 Heartland Payment Systems Inc. 47,600 1,159 * Photronics Inc. 189,800 1,154 * Brightpoint Inc. 105,000 1,130 MercadoLibre Inc. 14,000 1,114 * Ceva Inc. 34,800 1,053 * Liquidity Services Inc. 26,500 978 MKS Instruments Inc. 34,400 957 * Kemet Corp. 119,250 841 Blackbaud Inc. 30,300 839 * Newport Corp. 60,000 817 * Power-One Inc. 205,630 804 * Veeco Instruments Inc. 37,700 784 * Flextronics International Ltd. 134,670 762 Materials (6.2%) CF Industries Holdings Inc. 214,700 31,127 Eastman Chemical Co. 673,436 26,304 Domtar Corp. 327,425 26,181 * Rockwood Holdings Inc. 595,710 23,453 * Coeur d'Alene Mines Corp. 480,000 11,587 Hecla Mining Co. 1,838,400 9,615 Innophos Holdings Inc. 162,985 7,915 Buckeye Technologies Inc. 209,308 6,999 * Graphic Packaging Holding Co. 1,327,019 5,653 * WR Grace & Co. 119,900 5,506 Westlake Chemical Corp. 127,386 5,126 Sherwin-Williams Co. 35,900 3,205 Noranda Aluminum Holding Corp. 366,600 3,024 * Georgia Gulf Corp. 134,900 2,629 * KapStone Paper and Packaging Corp. 161,600 2,544 Aptargroup Inc. 48,200 2,515 * Innospec Inc. 87,200 2,448 Haynes International Inc. 43,100 2,353 Neenah Paper Inc. 93,600 2,089 Schweitzer-Mauduit International Inc. 27,589 1,834 PolyOne Corp. 119,150 1,376 * TPC Group Inc. 48,540 1,132 * LSB Industries Inc. 38,100 1,068 NewMarket Corp. 5,222 1,035 * Mercer International Inc. 157,900 963 Albemarle Corp. 14,600 752 Telecommunication Services (1.0%) * MetroPCS Communications Inc. 1,820,087 15,798 * Vonage Holdings Corp. 2,490,680 6,102 Windstream Corp. 423,800 4,975 Consolidated Communications Holdings Inc. 172,374 3,284 Alaska Communications Systems Group Inc. 164,604 496 Utilities (5.9%) CMS Energy Corp. 1,346,062 29,721 Pepco Holdings Inc. 973,100 19,754 CenterPoint Energy Inc. 820,300 16,480 Portland General Electric Co. 554,800 14,031 Northeast Utilities 367,720 13,264 DTE Energy Co. 223,350 12,161 Southwest Gas Corp. 271,640 11,542 El Paso Electric Co. 296,600 10,274 TECO Energy Inc. 485,500 9,293 Alliant Energy Corp. 203,360 8,970 PNM Resources Inc. 477,235 8,700 ONEOK Inc. 92,345 8,005 NSTAR 81,255 3,816 NorthWestern Corp. 88,397 3,164 Atmos Energy Corp. 72,911 2,432 WGL Holdings Inc. 44,671 1,975 Vectren Corp. 39,700 1,200 MGE Energy Inc. 25,000 1,169 Pinnacle West Capital Corp. 23,700 1,142 Laclede Group Inc. 27,600 1,117 Ameren Corp. 28,700 951 Total Common Stocks (Cost $2,712,805) Market Value Coupon Shares ($000) Temporary Cash Investments (0.9%) 1 Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund 0.110% 25,185,902 25,186 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.040% 4/24/12 1,000 999 4,5 Freddie Mac Discount Notes 0.050% 4/4/12 1,000 1,000 4,5 Freddie Mac Discount Notes 0.050% 4/24/12 600 600 Total Temporary Cash Investments (Cost $27,786) Total Investments (100.3%) (Cost $2,740,591) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $11,116,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $11,595,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 5 Securities with a value of $2,599,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
